Citation Nr: 0841595	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 1996 to June 1996 with further unspecified periods of 
service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in September 
2008, which vacated a February 2008 Board decision denying 
service connection for a right knee disability and remanded 
the case for further development.  This matter initially 
arose from a July 2005 rating decision by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In his October 2008 correspondence, the appellant's attorney 
claimed that the veteran's disorder causes a marked 
interference with unemployment and sought a remand for 
development of a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU).  However, 
the Board must refer this TDIU claim to the RO for initial 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

The parties in the Joint Motion agree that a remand of this 
case is necessary because the VA medical opinion upon which 
the Board relied in denying the appellant's service 
connection claim did not answer the nexus issue of whether 
the appellant's current right knee disorder was related to a 
period of active duty for training (ACDUTRA).  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (even where a VA 
examination is not required by law, when VA undertakes to 
provide such an examination it errs in failing to ensure that 
the nexus opinion provided was adequate).  In its February 
2008 decision, the Board found that the only competent and 
persuasive medical opinion to address whether a medical nexus 
existed between the appellant's current right knee disability 
and service was the report and opinion of the December 2005 
VA examiner.  However, after this examiner, a nurse 
practitioner at the Dorn VA Hospital in South Carolina, had 
reviewed the claims file he found that he could not opine 
whether the appellant's right knee disorder was related to 
his March 2000 line of duty injury in the Army National Guard 
or if it was aggravated by a pre-existing knee condition 
reported in an April 1998 Army National Guard medical record 
without resorting to speculation.  When the Board denied the 
appellant's claim of entitlement to service connection for a 
right knee disability, it found this opinion constituted 
probative and dispositive evidence on the medical nexus 
question.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The Board also notes that service treatment records for the 
veteran's period of service in the Army National Guard show 
that the veteran was seen in April 1998 for a complaint of 
right knee pain for two months.  There is no indication in 
the record whether the veteran was on ACDUTRA at this time.  
The right knee was positive for edema, crepitis and limited 
range of motion.  Patellofemoral joint syndrome (PFJS) was 
assessed and he was prescribed a quadriceps tightening 
exercise.  In March 2000, while on ACDUTRA, the veteran 
landed awkwardly on another soldier while playing basketball 
during physical training.  He felt numbness to his right knee 
and was not able to stand alone.  The veteran was treated at 
the Army Medical Center at Fort Irwin, California, for a 
right knee strain and contusion.  Service records also show 
that this injury was deemed incurred in the line of duty and 
that the veteran subsequently was placed on profile several 
times for his right knee injury and knee pain.

In his Notice of Disagreement and in his VA Form 9 
Substantive Appeal, the appellant claimed that he was told 
while being treated for his March 2000 injury that he had a 
knee contusion, but that a magnetic resonance imaging (MRI) 
scan would be needed to assess further damage.  He claimed 
that the MRI scan was scheduled for the day after his unit 
left Fort Irwin and that when he returned to his home station 
he was no longer on orders and was told he would have to 
obtain a MRI scan from a civilian doctor.  The appellant 
claimed that he was unable to do this because he lacked 
medical insurance.  In both the Notice of Disagreement and in 
the Substantive Appeal, the appellant complained of chronic 
knee problems from March 2000 until the present and noted 
that he purchased a knee brace and took pain medication.  In 
his Substantive Appeal, the appellant also claimed that he 
has arthritis in his right knee.

Private medical records dated in September 2004 include a MRI 
scan of the right knee that showed disruption of the anterior 
cruciate ligament, a tear involving the posterior horn of the 
lateral meniscus, and joint effusion.  Private medical 
records of Dr. J.N.R., Jr., dated from October 2004 to March 
2005, describe the veteran's November 2004 arthroscopy of the 
right knee with partial lateral meniscectomy and 
arthroscopic-assisted anterior cruciate ligament 
reconstruction using bone-patellar tendon-bone autologous 
graft and follow-up treatment.  A January 2005 record 
revealed that the veteran was fitted for a knee brace and a 
February 2005 record showed that the veteran could resume 
jogging but could not play basketball until May 2005.

In October 2008 correspondence, the appellant's attorney 
requested that the Board remand this case for a new VA 
examination and opinion, including a MRI scan of the knee.

Considering the Court Order and the Joint Motion, the Board 
will remand this matter for the AMC/RO to schedule a VA 
examination by a VA orthopedic physician, to include a MRI 
scan of the veteran's right knee, and an opinion on whether 
any current right knee disability is causally related to the 
veteran' March 2000 line of duty injury in the Army National 
Guard or if it was aggravated by a pre-existing knee 
condition reported in an April 1998 Army National Guard 
medical record.  

The Board's review of the claims file discloses, as noted 
above, that it has not yet been determined whether the 
veteran was on ACDUTRA in April 1998 when he was seen for 
right knee pain.  To date only one period of time has been 
verified as a period of ACDUTRA: January 1996 to June 1996.  
The Board notes that the RO attempted to verify the 
appellant's periods of ACDUTRA in correspondence addressed to 
the 175th Maintenance Company at Fort Jackson, South 
Carolina, dated in May 2005 and July 2005, and to the U.S. 
Army Reserve Personnel Center in St. Louis, Missouri, dated 
in April 2006.  Some treatment records and personnel files 
have been associated with the appellant's VA claims file, but 
no enlistment or discharge physical examinations are included 
nor an outline of when the appellant was on ACDUTRA or 
INACDUTRA.

A paper received in April 2005 indicates that the veteran was 
still currently assigned to the 175th Maintenance Company 
(Army Reserve Unit) at Fort Jackson, South Carolina.

In order to properly adjudicate the appellant's service 
connection claim, the AMC/RO should again contact the 
National Personnel Records Center in St. Louis, Missouri, or 
another appropriate agency, and attempt to locate complete 
copies of the appellant's service treatment records and 
service personnel records to determine his periods of ACDUTRA 
and INACDUTRA while with the Army National Guard.  

In addition, the Board also notes that the appellant's 
attorney requested in his October 2008 correspondence that 
the remand encompass additional records, including Social 
Security Administration (SSA) records and all VA vocational 
rehabilitation records.  The Board assumes that counsel is 
notifying VA that the appellant has applied for, or is in 
receipt of, disability benefits from the Social Security 
Administration (SSA).  There is no indication in the claims 
file that VA has attempted to obtain the appellant's SSA 
medical records or VA vocational rehabilitation records.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  When VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the appellant's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The RO also should obtain and associate with the claims file 
all outstanding VA and private medical records connected with 
the veteran's claim.  On remand the AMC/RO should contact the 
veteran and his attorney for information about all medical 
providers in order to obtain medical records not found 
already in the claims file.  In addition, copies of the 
veteran's VA vocational rehabilitation records should be 
associated with the claims file.  Therefore, on remand the 
AMC/RO should obtain any additional records from VA 
facilities that are pertinent to the veteran's service 
connection claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
(cited to above) for the claim currently 
on appeal has been fully complied with and 
satisfied.  

2.  The AMC/RO should attempt to verify 
the veteran's periods of ACDUTRA and 
INACDUTRA while in service with the Army 
National Guard and to obtain copies of all 
available service treatment records and 
service personnel records from the 
appropriate custodian for the period from 
January 1996 to the present, in accordance 
with the applicable VA procedure.  The 
AMC/RO's efforts should include, but are 
not limited to, requesting assistance from 
the National Personnel Records Center 
(NPRC) and/or any other appropriate 
agency.  The AMC/RO should continue its 
efforts to locate such records until it is 
reasonably certain that such records do 
not exist and that further efforts to 
obtain those records would be futile.  The 
veteran should be notified of the AMC/RO's 
unsuccessful attempts to locate any 
missing service records from his active 
duty service, as well as any further 
actions to be taken.

3.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

4.  The AMC/RO should contact the veteran 
and his attorney and obtain the names, 
addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the veteran for 
his right knee since his last VA 
examination in December 2005.  Further, 
the veteran should be asked whether he has 
filed any worker compensation claims 
because of any occupational injury 
sustained to the right knee.  After the 
veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  Of 
particular interest are all VA vocational 
rehabilitation records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran and his attorney 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

5.  Once the foregoing development has 
been accomplished to the extent possible, 
the veteran should be scheduled for a VA 
orthopedic examination, to include a MRI 
scan of the right knee.  All indicated 
tests and studies are to be performed, and 
a comprehensive recreational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.  The physician is requested to 
provide an opinion as to whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) that 
any present right knee disorder was caused 
by the veteran's March 2000 line of duty 
injury in the Army National Guard or if it 
was aggravated by a pre-existing knee 
condition reported in an April 1998 Army 
National Guard medical record.  All 
indicated tests and studies, including the 
MRI, are to be performed.  The opinion 
should be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file.  If any benefit 
sought remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




